Title: From Thomas Jefferson to Ernst Frederick Guyer, 26 April 1793
From: Jefferson, Thomas
To: Guyer, Ernst Frederick



Sir
 Philadelphia Apr. 26. 1793

I have duly received your letter of the 24th. inst. inclosing a Memorial to the President on the subject of an instrument and table of your invention for ascertaining the longitude at sea, and desiring that the patent-board might appoint a time for examining into the same. I suppose it had escaped your notice that that board was discontinued by the late Congress, and that the business of issuing patents was referred to the department of state, from which they are given out as a matter of right on the party’s complying with certain conditions required by the law. As neither the President, nor any other officer of the US. has been particularly authorized to refer applications of this kind to any persons whatsoever, nor otherwise to act on them, my wish to see whatever may be useful brought forward with advantage, and to encourage the inventors, induces me to suggest to you the Philosophical society as the body whose approbation of your invention would be the most likely to give it such a sanction as might be advantageous to you. I am Sir Your most obedt. servt

Th: Jefferson


